0 ’Neill, J.
The sole question presented to this court is the construction and legislative intent of the ordinance.
The ordinance provides in pertinent part:
“No person shall knowingly give a false * * * report to the police department * * * with intent to mislead * * * such officer
The facts are undisputed. The defendant violated the ordinance. In her confession she said: “* * * I called the police and told them a man had broken into my apartment and robbed and beat me. The police and detectives came and questioned me about the robbery and I told them a lie about how it happened. ’ ’
At an earlier point in her confession, the defendant stated:
“ * * * Billy asked me what I was going to do about the $1,200 [the money which she had previously stolen from her father]. I said I didn’t know. He figured that if all of the money was taken from my father’s room and we made it look like a robbery that I wouldn’t get bounced (trouble) from my father.”
The defendant gave a false report to the police when she called them on the telephone to summon an officer, and she gave a false report to the police when they came to her apartment in answer to her call. She made these false reports to the police with “intent to mislead * * * such officer.”
The judgment of the Court of Appeals is, therefore, reversed, as contrary to law.

Judgment reversed.

Taut, C. J., Zimmerman, Matthias, Herbert, Schneider and Brown, JJ., concur.